DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Applicant’s election of Species A (claims 1-13) in the reply filed on 06/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 4, 5 and 10 with respect to temperature ranges is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
MPEP provides the guidance that In determining the range encompassed by the term "about”, one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). See MPEP § 2173.05(b) III A. Even if the specification uses the same term of degree as in the claim, a 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973). See MPEP § 2173.05(b) I.
In the instant case, there is no definition of the term about in the specification and there is no discussion or definition with respect to the error bars or the range that is encompassed by the inclusion of the term “about” preceding the numerical value of the temperature range – for example, 10%, 20%, etc of the numerical value. Therefore, it is unclear as to what range is intended by the inclusion of the term “about” thereby making the scope of the instant claims unclear and rendering the instant claims indefinite. 
Claim 7 recites the limitation "the cooling step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 refers to “the tempering step” and depends on claim 1. Although there is a “quenching” step, there is no “cooling” step in claim 1.
Claim 10 recites the limitation "the tempering step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 refers to “the tempering step” and depends on claim 1. However, there is no tempering step in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0047309 A1 of Cichocki (US’309) which is cited in the IDS dated 01/26/2021, and further in view of WO 2012/000638 A1 via its US English equivalent of US 2015/0027598 A1 of Seng (US’598).
Regarding claim 1, US 2006/0047309 A1 of Cichocki (US’309) teaches {abstract} suture needles that exhibit exemplary tissue penetration performance wherein the needle is made from [0027] martensitic or martensitic-aged stainless steel and has {Fig. 1, 7, [0008]-[0010], [0017]-
With respect to the limitation “martensitic alloy having an austenitic transition temperature”, the prior art US’309 teaches [0036] “martensitic stainless steels, such as 420 grade” and “martensitic-aged or mar-aged steels provides another prime example. 17-4 grade martensitic-aged, or mar-aged, stainless steel” and one skilled in the art recognizes that martensitic or maraged steels inherently has austenite transition temperature due to the composition of the steel.
US’309 further teaches [0038] “All needles were subsequently heat treated, electropolished, and siliconized with processes well-known in the art. Needles produced from 420 stainless steel were subjected to a heat treatment that involved an air-quench from 1020° C. to room temperature and subsequent cooling to −196° C. by immersion in liquid nitrogen to produce a fully martensitic structure. A tempering process was then conducted at 420° C. for 20 minutes to attain a good combination of strength and ductility. Needles produced from 17-4 stainless steel were air-quenched from 1050° C. to room temperature and subsequently subjected to a precipitation or aging treatment at 450° C. for 30 minutes.”  These teaches read on heating to a first temperature and quenching steps of instant claim 1.
Regarding the local heating step, it is noted that US’309 does not explicitly teach of this limitation. In the same field of endeavor of, US 2015/0027598 A1 of Seng (US’598) teaches of US’598 [0034] claim 23} an intermittent annealing being performed for 2-12 hours at 650-850°C and then cooling to room temperature. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the needle from martensitic alloy of US’309 and add the intermittent annealing as suggested by US’598. Doing so would be advantageous due to {US’598 [0034]-[0039]} the structural changes made by the intermittent annealing which (α (alpha) martensite, ε (epsilon) martensite) which provides better solubility for the many elements and promotes mixed crystal formation resulting in a softer annealed and deformable area. 

Regarding claims 2 and 3, Fig. 1 and 7 of US’309 teaches the structure of the instant claims.
Regarding claim 4, the prior art US’309 teaches [0036] “martensitic stainless steels, such as 420 grade” and “martensitic-aged or mar-aged steels provides another prime example. 17-4 grade martensitic-aged, or mar-aged, stainless steel”. The prior art teaches temperatures of 1020°C and 1050°C which lies within the claimed range thereby reading on the instant claimed range. 

Regarding claim 5, US’598 teaches that the heat treatment temperature is in the range of 650-850°C which means that the claimed range lies within or overlaps the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 6, the prior art US’309 [0034] teaches quenching to room temperature via air quenching. One skilled in the art recognizes that air quenching means rapid cooling using air or inert gas therefore reads on the claimed limitation. 

Regarding claim 7, it is noted that the prior art US’309 does not explicitly teach of the cooling rate of the air quenching process. However, one skilled in the art recognizes that air quenching means rapid cooling using air or inert gas and therefore one would expect the range of air quenching in the prior art to be in range wherein the claimed range lies within or overlaps since the prior art uses an identical step of air quenching.

Regarding claim 8, it is noted that prior art US’598 does not teach of the heating methodology as claimed in the instant claims. However, one skilled in the art recognizes that the claimed methodologies such as electrical resistance, laser and induction heating are well known and conventional to those skilled in the art and using this as claimed in the instant claims would be a matter of choice among conventional offerings. In addition, induction heating would provide a controllable heating which can be tuned according to the application at hand and therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use induction heating to provide a controlled heating of the needle.

Regarding claims 9 and 10, the prior art US’309 [0034] teaches “A tempering process was then conducted at 420° C. for 20 minutes to attain a good combination of strength and ductility.” “subsequently subjected to a precipitation or aging treatment at 450° C. for 30 minutes.” and therefore reads on the tempering step and the claimed range of the instant claims.

Regarding claims 11-13, the prior art US’309 Fig. 1, 7 and 13 teaches a structure which results from the obtaining steps as claimed in the instant claims and therefore reads on the method steps of the instant claims. In addition, with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733